— Judgment, Supreme Court, New York County, entered on April 10, 1979, insofar as it fixes a fee for legal services rendered by petitioner’s attorneys, unanimously modified, in the exercise of discretion, to reduce the fee awarded to $10,000 and, as so modified, affirmed, without costs. A review of the "affidavit of [legal] services” submitted in support of the application by petitioner for the award of attorneys’ fees and the other documents submitted at Special Term indicates that a fee of no more than $10,000 is warranted and the judgment appealed from is modified accordingly. We have examined appellant’s other contentions and find them to be without merit. Concur — Fein, J. P., Sullivan, Markewich and Ross, JJ.